Citation Nr: 1200867	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-34 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for residuals of left knee injury.

3.  Entitlement to a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1975 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 and December 2009 decisions by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In August 2008, the Board issued a decision granting an initial 50 percent evaluation for PTSD; an RO issued an implementing rating decision in July 2004, and assigned a November 10, 1994, effective date.  In October 2008, the Veteran, through her representative, submitted a notice of disagreement (NOD) with the RO's decision.  This is not a valid NOD.  The RO did not issue a decisional document regarding evaluation; it merely administratively implemented the Board's action.  The Veteran had been informed of the proper appellate procedures in the Board's August 2008 decision, and she did not pursue those.  In effect, she has attempted to appeal a Board decision to the RO.  Such a collateral attack is improper.  

However, the October 2008 submission may be considered as a claim for increased evaluation of PTSD, in excess of 50 percent.  The July 2009 statement of the case (SOC), which fully discussed the current evidence of record, including a recent examination report, is in effect a rating decision.  This decisional document is appealable.  The VA Form 9, Appeal to Board of Veterans' Appeals, filed in September 2009 may therefore be considered a timely NOD, placing the question of evaluation of PTSD in appellate status and affording the Board jurisdiction.  To be clear, this appeal stems from a July 2009 denial of an October 2008 claim for increased evaluation for PTSD.

The December 2009 rating decision denied a disability rating in excess of 10 percent for residuals of left knee injury.  The Veteran appealed this denial of an increased rating.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

When evidence of unemployability is submitted during the course of an appeal for an increased rating, then a claim for TDIU will be considered as part of that increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In May 2011, the Veteran filed a claim for TDIU and testified at her hearing that she quit her last job due to her PTSD symptoms.  Thus, a claim for TDIU is raised by the evidence of record, and is currently before the Board on appeal as part of her current increased rating claims.

The issue of entitlement to service connection for a broken foot, to include as secondary to service-connected residuals of left knee injury, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In May 2011, a claim for a TDIU, as due to service-connected disabilities, was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran should be sent updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises her about what is needed to substantiate a claim for TDIU.  In addition, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

Similarly, in light of the discussion above concerning the procedural posture of the claim for increased evaluation of PTSD, new notice regarding claims for increase should be provided the Veteran, to ensure a full and fair opportunity to participate in the adjudication of the claim.

The Veteran's most recent VA PTSD examination took place in June 2009, more than two and a half years ago.  The Veteran's most recent VA joints examination took place in November 2009, more than two years ago.  At her May 2011 hearing, the Veteran testified that both her PTSD and her left knee disability had worsened since the time of her last examinations.  She offered specific instances of worsening, regarding signs and symptoms she is competent to testify regarding.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran should be scheduled for appropriate VA examinations so that current findings pertaining to her PTSD and residuals of left knee injury may be obtained prior to adjudication.  During each respective examination, the examiner is to comment on the extent to which the Veteran's service-connected disability currently affects her occupational capacity, without regard to her age or nonservice connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises her about what is needed to substantiate claims for increased evaluation of PTSD and entitlement to TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain necessary and relevant information.

2.  Schedule the Veteran for a VA PTSD examination.  The examiner is to describe the current severity and extent of the Veteran's service-connected PTSD.  All required testing (including a mental status examination) must be performed.  The examiner must specifically comment on the impact of PTSD on the Veteran's occupational functioning.

3.  Schedule the Veteran for a VA joints examination.  The examiner is to describe the current severity and extent of the Veteran's service-connected residuals of left knee injury.  All required testing (including range of motion measurements, instability testing, and x-rays) must be performed. The examiner must specifically comment on the impact of the left knee disability on the Veteran's occupational functioning.

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include consideration of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

